USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      NO. 2:14-cr-93
                                         )
                                         )
JACK WEICHMAN,                           )
                                         )
             Defendant.                  )

                                OPINION AND ORDER

      Jack Weichman was convicted of a large fraud scheme a couple years ago and

received a 96 month sentence. He now seeks compassionate release due mostly to the

COVID-19 pandemic. [DE 323.] Weichman claims that COVID-19 poses a “deadly

threat” to him because of his preexisting health conditions. [Id. at 2-3.] Weichman asks

for an order modifying the remainder of his sentence to a period of home confinement

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). But because Weichman has failed to meet the

high burden for compassionate release, his motion will be DENIED.

      Weichman is a 69 year old male and is currently incarcerated at Terra Haute FCI,

in Terre Haute, Indiana, with an anticipated release date of July 8, 2025. His concession

that “the current data from Terre Haute FCI does not indicate that a large portion of the

prison population is infected” is a vast understatement. [DE 323 at 4.] At the time of the

government’s response, there were no inmates or staff members currently positive for

COVID-19. [DE 325 at 2.]
USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 2 of 7


       In his motion, Weichman claims multiple medical issues such as hypertension,

vascular disease, and prediabetes, and he believes these conditions place him at a high

risk for serious complications or death were he to contract COVID-19. The government

has provided Weichman’s medical records, which indicate that he does have

hypertension and prediabetes. [DE 325-4 at 396, 410, 414.] There is no mention of

vascular disease in the records, however Weichman submitted a letter from a physician

dated January 21, 2021, who saw Weichman for a hernia repair, and additionally opined

that Weichman suffers from “undiagnosed peripheral vascular disease.” [DE 323-1.]

Weichman’s prison records indicate he has been fully vaccinated against COVID-19.

[DE 325-4 at 459.]

       On May 7, 2018, I sentenced Weichman to serve a total of 96 months

imprisonment for his role in a long running fraud scheme that spanned the course of

bank fraud, bankruptcy fraud, wire fraud, and tax fraud. [DE 273.] Weichman was a

certified public accountant who operated an accounting firm named Weichman and

Associates. He also owned and operated a medical billing business, and several of the

physicians that used Weichman and Associates for their accounting work also used the

other firm for medical billing. In 1999, Weichman helped broker the sale of a medical

practice, but he failed to pay the resulting $1.9 million dollar tax obligation to the IRS.

When the IRS started after him, Weichman began a crime spree including syphoning

$750,000 from a client, filing bankruptcy but lying and hiding assets, and fraudulently

draining the money out of a retirement account held by a friend and client. Weichman


                                              2
USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 3 of 7


removed $2,417,000 from the client’s account, which he then proceeded to gamble away

at local casinos. In total, he stole approximately $6.5 million of other people’s money.

[DE 297 at 133.] I remember his sentencing very well, and commented that Weichman’s

request at the time for home detention “took my breath away, frankly, given the

breadth of this conduct.” [DE 297 at 137.] I went on to comment that “the conduct was

too vast, it is too rampant, it is too abusive, and so that’s off the table, in my judgment.”

Id. Weichman has requested compassionate release from the warden, so it appears he

has exhausted his administrative remedies. [DE 325 at 4-5.]

        The First Step Act provides that the Court may reduce the term of imprisonment

after considering the factors set forth in section 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction” and that such a reduction “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). In other words, the compassionate release statute directs me to

make three considerations: (1) whether a reduction is consistent with the factors listed

in section 3553(a); (2) whether extraordinary and compelling reasons warrant a sentence

reduction; and (3) whether a reduction would be consistent with the Sentencing

Commission’s policy statements. All three considerations weigh against release in this

case.

        The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford


                                              3
USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 4 of 7


adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). Weichman’s crimes were long

lasting (committed over a decade), extensive and serious. He cheated the IRS, lied to

the bankruptcy court and its creditors, and stole millions of dollars out of his client

accounts to pay for luxury items and to feed his gambling addiction. Weichman has

only served about 3 years of his 8-year sentence, and I don’t think it would serve justice

to let him out at this early juncture. See, e.g., United States v. Cochran, No. 2:06 CR 114,

2020 WL 2092836, at *5 (N.D. Ind. May 1, 2020) (denying motion for compassionate

release because “[r]equiring defendant to serve the remainder of his sentence would

promote respect for the law and provide just punishment for defendant’s offense.”).

Moreover, he still seems to fully lack remorse – in a prison medical record from several

years ago, he indicated he “was very angry” about the results of his case. [DE 325-4 at

124.] To the extent Weichman argues in his motion that his crimes did not cause

“physical or emotional injury to other humans,” I disagree. [DE 323 at 4.] Weichman’s

victims trusted him. And while many of them expressed compassion for him and were

willing to simply turn the other cheek, this does not lessen the fact that Weichman took

advantage of them in a despicable way and caused significant emotional and financial

damage to them. As a result, Weichman’s rampant fraud led to a husky sentence.

There are no § 3553 factors that cause me to regret or reconsider that sentence.

       There also are not “extraordinary and compelling reasons [that] warrant such a


                                              4
USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 5 of 7


reduction.” 18 U.S.C. § 3582(c)(1)(A). Weichman claims that he has a number of health

conditions that place him at high risk for complications were he to contract COVID-19,

including an increased risk of death. I have reviewed Weichman’s medical records. He

does have hypertension. [DE 325-4 at 401, 414.] The CDC has indicated that “possibly

high blood pressure” can “make you more likely to get severely ill from COVID-19.”

Https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last viewed August 2, 2021). Because of the uncertainty about

whether hypertension truly does present a risk factor, courts have denied

compassionate release when hypertension is the only potential risk factor presented.

See, e.g., United States v. Elem, No. 21-1392, 2021 WL 3027984 (7th Cir. July 19, 2021)

(affirming denial of compassionate release where petitioner had several medical

concerns including hypertension); United States v. Thompson, 984 F.3d 431, 434 (5th Cir.

2021) (affirming denial of compassionate release and noting “nearly half of the adult

population in the United States suffers from hypertension”); United States v. Harris, 989

F.3d 908, 912 (11th Cir. 2021); United States v. Elias, 984 F.3d 516, 521 (6th Cir. 2021). To

the extent Weichman may suffer from undiagnosed vascular disease, this is not a

condition recognized by the CDC as causing a higher risk. “Prediabetes” also is not a

known risk factor, and Weichman’s records indicate that he does not take medication

for prediabetes, and is trying to manage it with diet and exercise. [DE 325-4 at 396, 2.]

       Even if Weichman was at an elevated risk from suffering severe complications,

the fact that he is fully vaccinated weighs heavily against his release. As noted by the


                                              5
USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 6 of 7


CDC, “COVID-19 vaccines are safe and effective at preventing COVID-19 disease,

including severe illness and death.” Https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/fully-vaccinated.html (last viewed August 2, 2021). Courts across the

country have denied release under similar circumstances where the individual has been

fully vaccinated. See, e.g., United States v. Smith, No. 17-CR-20753, 2021 WL 364636, at *2

(E.D. Mich. Feb. 3, 2021) (“absent some shift in the scientific consensus, Defendant’s

vaccination against COVID-19 precludes the argument that his susceptibility to the

disease is ‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A).”); United

States v. Groom, No. 2:17-cr-159, 2021 WL 1220225, at *2 (S.D. Ohio Apr. 1, 2021); United

States v. Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021)

(denying compassionate release, reasoning “[a]lthough Defendant suffers from several

chronic medical conditions, his vaccination significantly mitigates the risk that he will

contract COVID-19.”). As the Seventh Circuit recently acknowledged, “[t]oday []

vaccines provide a much better defense against infection than any judicial order could

do.” United States v. Ugbah, No. 20-3073, 2021 WL 3077134, at *1 (7th Cir. July 21, 2021).

                                       Conclusion

       For the aforementioned reasons, Jack Weichman’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the COVID-19 pandemic [DE 323]

is DENIED. Weichman has not shown the factors under section 3553(a) warrant release

or that extraordinary and compelling reasons warrant such a reduction under §

3582(c)(1)(A).


                                             6
USDC IN/ND case 2:14-cr-00093-PPS-APR document 326 filed 08/02/21 page 7 of 7


ENTERED: August 2, 2021.

                                   /s/ Philip P. Simon
                                   PHILIP P. SIMON, JUDGE
                                   UNITED STATES DISTRICT COURT




                                      7
